Citation Nr: 0009547	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  91-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

 Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 






INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims inter alia 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed to the Board of 
Veterans' Appeals (Board).  The Board denied the veteran's 
PTSD claim in June 1994.  The veteran appealed to the United 
States Court of Veterans Appeals (Court).  While his case was 
pending at the Court, his representative, along with the 
Office of General Counsel for VA, who represents the 
Secretary of VA in legal proceedings before the Court, filed 
a joint motion requesting that the Court vacate the Board's 
decisions that, inter alia, denied service connection for 
PTSD, and remanded the PTSD issue for additional development 
of the evidence and readjudication.  The Court granted the 
joint motion of the parties in February 1995.  In July 1995, 
the Board remanded the PTSD claim for additional development.  
In January 1998, the RO affirmed its denial.  In July 1998, 
the Board denied the veteran's claim. 

In June 1999, the veteran's representative, along with the 
Office of General Counsel for VA, filed a joint motion 
requesting that the Court vacate the Board's decision denying 
service connection for PTSD.  The joint motion essentially 
indicated that further development was required.  The Court 
granted the joint motion of the parties that same month.


REMAND

The veteran has stated that he was involved in a great deal 
of combat while serving in the Republic of Vietnam, and that 
he has PTSD as a result.  He has reported that he 
participated in combat, or otherwise witnessed stressors, 
during firefights, ambushes of convoys, terrorist attacks and 
enemy shelling.  He has stated that he was injured in the 
left thigh and left wrist by shrapnel. 

The veteran's service records indicate that he served with 
the Headquarters and Headquarters Company (HHC), 31st 
Engineering Battalion (31st EB), from April 5, 1968 to May 
24, 1968, and with Company D, 36th Engineering Battalion 
(36th EB) from May 24, 1968 to June 2, 1969.  The parent unit 
for these units was the 34th Engineering Group (34th EG).  
His awards include the Vietnam Service Medal and the Vietnam 
Campaign Medal with "60" Device.  His personnel records 
indicate that he was an engineering equipment repairman 
during that time.

Of specific concern to this case, in July 1995 the Board 
remanded the PTSD claim for additional development.  In the 
fourth paragraph of the remand, the Board stated that, "The 
RO should obtain, if possible, Morning Reports from the 
National Archives and Records Administration [NARA] 
pertaining to the veteran under both last names with a 
beginning date of April 5, 1968." 
  
A review of the joint motion shows that it was agreed that 
the RO failed to comply with all of the directions set forth 
in the Board's July 1995 remand.  Specifically, it was agreed 
that although the RO had attempted to obtain MR's from an 
agency other than NARA (i.e., the National Personnel Records 
Center) (NPRC), the RO had failed to request such records 
from NARA itself.  The joint motion indicated that further 
development was therefore required.  Citing Stegall v. West, 
11 Vet. App. 268 (1998).  

A review of the claims file shows that the RO has previously 
sent requests for Morning Reports (MR's) to both NARA and the 
NPRC on several occasions, under both of the veteran's last 
names.  In addition, the claims file currently contains MR's 
"pertaining to the veteran" from both the 31st EB and the 
36th EB, collectively dated between December 1967 and May 
1969.  Therefore, to the extent that the joint motion 
indicates that the RO failed to substantially comply with the 
fourth paragraph of the Board's July 1995 decision, the basis 
for this is unclear.  

However, the Board notes that a letter from NARA to the 
Bureau of Vocational Rehabilitation, dated in June 1990, 
shows that NARA had located approximately 2,800 pages of MR's 
for the 31st EB, and 36th EB, for the time periods in 
question.  NARA further indicated that the fees for 
reproduction of these MR's were $0.35 per page.  The veteran 
has repeatedly argued that these 2,800 pages of MR's for the 
31st EB and 36th EB, as described in NARA's June 1990 letter, 
are necessary to his appeal.  

To the extent that the joint motion may have intended to 
ensure that the veteran was afforded due process with regard 
to these 2,800 pages of MR's, the Board notes that NARA's 
June 1990 letter was addressed to the Bureau of Vocational 
Rehabilitation, not VA.  Therefore, on remand the RO should 
request these 2,800 pages of MR's and, if fees for their 
reproduction are requested by NARA, the RO should advise the 
veteran of his duty to pay such fees.  See 38 U.S.C.A. §§ 
5106, 5107(a) (West 1999); 38 C.F.R. § 3.159(c) (1999); see 
also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) (noting 
VA's duty to request pertinent government records).  In this 
regard, in a precedent opinion, the VA General Counsel held 
that under 38 U.S.C.A. § 5107(a) (which establishes the 
Secretary of Veterans Affairs' duty to assist claimants in 
developing the facts pertinent to their claims), the 
Secretary may require claimants to assume responsibility for 
payment of any fees associated with obtaining copies of 
records maintained by Federal, state, or local agencies or 
private sources.  VAOPGCPREC 7-95, 60 Fed. Reg. 19809 (1995).  
VA General Counsel precedent opinions are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1999).  

Furthermore, the joint motion indicates that in an appendix 
to a brief submitted in March 1999, the veteran reportedly 
provided "15 pages of reports from the 36th Engineering 
Battalion located at the National Archives."  However, this 
brief, and the 36th EB reports, are not currently associated 
with the claims files.  On remand, they should be obtained.

Finally, the Board notes that the claims files contain 
medical evidence showing that the veteran has been diagnosed 
with an anxiety disorder and various personality disorders as 
well as PTSD, and that his PTSD diagnoses have been based on 
unverified stressors.  Therefore, at present, the evidence is 
conflicting as to whether the veteran has PTSD, and, if so, 
whether it is due to a verified stressor.  On remand, if the 
RO determines that the veteran does not have combat, but that 
one or more stressors are verified, an examination should be 
scheduled to determine whether the veteran has PTSD, and, if 
so, whether such PTSD is related to a verified inservice 
stressor.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he resubmit the brief, and 
the accompanying 15 pages of reports from 
the 36th Engineering Battalion, which 
were reportedly filed in March 1999.

2.  The RO should contact the National 
Archives and Records Administration 
(NARA) and ask that facility to search 
for "Morning Reports" (DA Form 1) for 
HHC, 31st Engineering Battalion, 34th 
Engineering Group, from April 5, 1968 to 
May 24, 1968, and MR's for Company D, 
36th Engineering Battalion, 34th 
Engineering Group, from May 24, 1968 to 
June 2, 1969.  The request should include 
the veteran's unit designations at the 
company and battalion levels.  Any 
information received must be associated 
with the claims folder.  If NARA, or any 
custodian of the requested MR's 
identified by NARA, indicates that it 
requires fees for reproduction of the 
requested MR's, the RO should inform the 
veteran that it cannot pay such fees, 
inform the veteran that he may obtain 
these records at his expense, and that he 
has the ultimate responsibility to obtain 
such evidence.  

3.  Upon receipt of the requested MR's, 
or if they are determined to be 
unobtainable by the RO pursuant to the 
second paragraph of this REMAND, the RO 
should formally determine whether the 
veteran engaged in combat with the enemy.  
If the RO determines that the veteran did 
not engage in combat with the enemy, the 
should prepare a report detailing the 
nature of any stressor(s) which it has 
determined is verified by the record.  If 
no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
files. 

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for an 
examination by two VA psychiatrists, if 
available, to determine whether the 
veteran has PTSD under the criteria as 
set forth in either DSM-III or DSM-IV, 
(see Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)), and, if the 
veteran has PTSD, whether it is related 
to any verified stressor(s).  The RO must 
provide the examiners with a summary of 
any verified stressor(s), and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examination report(s) should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiners 
in connection with the examination.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


